Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-8, 10-13 are allowed because the prior art fail to teach that upon a first operation to transition from a state where the first and second switches are off to a state where the first and second switches are on, the heater controller:  at a first timing, turns on the second switch from an off-state; at a second timing at which a first length of time equal to or longer than a predetermined time length has elapsed from the first timing, turns off the second switch from an on-state; at a third timing after the second timing, turns on the first switch from an off-state; and at a fourth timing at which a second length of time equal to or longer than the predetermined time length has elapsed from the third timing, turns on the second switch from the off-state in combination with remaining limitations of claims 1-8, 10-13 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Friday, 7:30 AM - 5 PM EST, ALT Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/